20 Ill. App.2d 146 (1958)
154 N.E.2d 875
A. Alfred Watts, Appellant,
v.
Greater Bethesda Missionary Baptist Church, an Illinois Religious Corporation, Appellee.
Gen. No. 47,535.
Illinois Appellate Court  First District, Third Division.
December 29, 1958.
Released for publication January 22, 1959.
Moore, Ming & Leighton (George Dorman Carry, of counsel).
Euclid Louis Taylor and Howard T. Savage, for defendant-appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FRIEND.
Judgment affirmed; costs taxed against plaintiff.
Not to be published in full.